 THE HUNKIN-CONKEY CONSTRUCTION COMPANY433THE HUNKIN-CONKEY CONSTRUCTION COMPANYandSTEWART LEROYLIGHTFOOTHOISTING,PORTABLE, SIIOVEL ENGINEERS' AND FIREMEN'S LOCALUNIONS Nos. 18, 18-A,18-B, 18-C,INTERNATIONAL UNION OFOPERATING ENGINEERS, AFLandSTEWART LEROY LIGHTFOOT.Cases Nos. 8-CA-30 and 8-CB-35.July 23,1D51Decision and OrderOn March 2, 1951, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report, a supporting brief, anditmotion to reopen the hearing.'The General Counsel filed a briefin support of the Intermediate ReportThe Board 2 has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the -Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings,' conclusions, and recommen-IThe Respondents'motion to reopen the hearing is based upon the ground that theyhave evidence which shows that no credence can be given to the testimony of certainwitnessescredited by the Trial Examiner. It is clear that the proffered evidence wasavailable at the time of the hearing and is not newly discovered.Under the circumstances,themotion is hereby denied as untimely.SeeMetropolitan Life Insurance Company,91 NLRB 473.2Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Reynolds and Murdock].zThe Intermediate Report contains certain misstatements of facts and inadvertences.none of which affects the Trial Examiner'sultimate conclusions or our concurrence insuch conclusions.Accordingly,we make the following corrections:(1)The GeneralCounselmoved to amend the complaint ill Case No. 8-CB-35 and not 8-CA-35 asindicated by the Trial Examiner:(2) ruling on the Respondent'smotion to dismiss thecomplaints as amended was not reserved by the Trial Examiner,but was denied withoutprejudice to renewal of motion at the close of the hearing;(3) the Trial Examiner findsthat the Respondent Company is engaged in commerce within the meaning of Section 2(5)of the Act.The correct section is 2 (6) : and (4) the Trial Examiner states thatLightfoot and his wife denied Rutherford's testimony in its entirety.The record showsthat only Lightfoot made such a denial:(5) the Trial Examiner says that on December8, 1949,Lightfoot was in the Unions'office in Canton,Ohio, and met with Burchfield.According to the record,while Lightfoot did go to the Unions'office on that day and didmeet Burchfield,these events did not occur at the same time.He met Burchfield in a.tavern and later went to the Union's office:(6)the Trial Examiner states that Sheetsadmitted at the hearing that Burchfield ordered him to discharge all employees who werenot present at the meeting of December 4, 1949, unless they had an excuse.The recorddiscloses that Sheets state(]that he (it(] not remember whether Burchfield so ordered him.95 NLRB No. 56. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDdations of the Trial Examiner, with the following modifications andadditions :1.The Trial Examiner found that the Respondent Company .andthe Respondent Unions verbally agreed that the Respondent Companywould hire only union members or those who were "cleared" throughthe Unions' offices and that by such conduct and by carrying out theterms of the "agreement" whereby preference in employment wasgiven to union members the Respondent Company violated Section8 (a) (1) and 8'(a) (3) of the Act and the Respondent Unions violatedSection 8 (b) (1) (A) and 8 (b) (2).We do not agree with theTrial Examiner's factual findings and, accordingly, find no basis forhis ultimate conclusions on this subject.The Trial Examiner premises his finding of an agreement betweenthe Respondents that employees needed for the Bowerston job wouldbe hired and "cleared" through the Unions' office, upon certain testi-mony of Erwin, vice president and secretary of the RespondentCompany, Sheets, master mechanic on the Bowerston job, and oneMcElhaney, a witness called by the General Counsel.As indicatedby the Trial Examiner, Erwin testified that the Unions were the gen-eral sources of supply for hiring employees.However, he furtherstated that it was the general policy of the Respondent Companywhen commencing a new job to utilize all available services for recruit-ing its help, including employment bureaus, advertisements in news-papers, and the local unions.Sheets, who had authority to hire andfire on the job, testified that while he called the Unions from time totime when jobs were available, he nevertheless was not required to doso and in fact had hired nonunion members at the job site withoutconsulting the Unions.Unlike the Trial Examiner, we are unable todiscern any inconsistency between this testimony of Sheets and hisstatement in his affidavit that "When we need a new operator em-ployee, I contact the Canton office of Local 18, District 7, InternationalUnion of Operating Engineers and tell them what type of employeewe need."The two statements are not mutually exclusive.His state-ment in the affidavit shows what his customary procedure was insecuring new employees, but it is not incompatible with his testimonyat the hearing that he sometimes did not hire through the Unions'offices..McElhaney's testimony, credited by the Trial Examiner, was thatwhen he sought a job at Bowerston, Sheets told him that the Company"get all their men out of the Union Hall in Canton." In our opinion,this is the only evidence which directly supports the Trial. Examiner'sfinding.However, we are not persuaded that one such statementmade to a union member is sufficient to warrant a conclusion that anagreement existed between the Respondent Company and the Re- THE HUNKIN-CONKEY CONSTRUCTION COMPANY435spondent Unions that hiring of employees for Bowerston would bedone only through the Unions' offices.Moreover, assumingarguendothat the Respondent Company and the Respondent Unions had en-tered into such an agreement, we have not found a provision that per-sonnel be secured through the offices of a union violative of the Act,absent evidence that the union unlawfully discriminated in supplyingthe company with personnel .4While the Trial Examiner found that by carrying out the terms ofthe "agreement" preference in employment was given to union mem'-bers,we do not believe that the record in this case supports hisconclusion.Thus, the uncontradicted testimony of Converse, presi-dent of the Respondent Unions, was to the effect that the Unions'practice was to accept applications for employment from anyoneseeking a job whether he was a union or nonunion member; and thatreferral or work order slips were issued to both members and non-members.Burchfield, district representative of the RespondentUnions, stated that he never attempted to give union members prefer-ence in filling jobs for the Respondent Company; that applications ofunion and nonunion members were kept in the same file ; that the appli-cations of nonmembers were never pulled out of the file and set asideso that nonmembers would not have the same job opportunities asunion members; and, that after the applications were made out, theywere kept on file, and the men were called in their turn.Moreover, the record clearly establishes that at least seven non-members were supplied to the Respondent Company for its Bowerstonjob by the Respondent Unions,,, and that without objection one non-member was hired at the job site for work within the jurisdiction ofthe Unions and two nonmember employees were transferred to similarwork.In answer to a question by the General Counsel as to whetherhewouldgive preference first to unemployed union men, Burchfield' PacificAmerican Shipowners Association (National Union of MarineCooksandStewards, affiliated with the Congress of Industrial Organizations),90 NLRB 1099;Missouri Boiler and Sheet IronWorks, 93 NLRB 319;Firestone Tire and Rubber Company(InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Over-the-road and City Transfer Drivers, Helpers, Dockmen and Warehousemen,Local Union No. 41, A. F. L.),93 NLRB 981;.The Texas Company, et al. (National MaritimeUnion of America),78 NLRB 971.5We disagree with the Trial Examiner that a practice of giving preference to membersover nonmembers is well illustrated by the fact that out of 127 employees furnished bythe Respondent Unions 7 were nonmembers. On the contrary, giving due considerationto the nature of the construction industry in which short-term jobs in different localitiesare customary, the character of the Operating Engineers which is principally a craft union,and the fact that most people performing the kind of work involved herein would probablybe union members, we believe that evidence of 7 nonmembers being supplied to theRespondent Company by the Unions is, if anything, persuasive to show lack of anydiscriminatory practice.Nor is there a scintilla of evidence in the record to substantiatethe Trial Examiner's speculation that these 7 employees might have been assigned tomenial jobs, such as laborers and the like, and not to the skilled crafts which employeesconstituted the bulk of the Union's membership.961974-52-vol. 95-29 436DECISIONS. OF NATIONAL LABOR RELATIONS BOARDreplied, "Naturally."The Trial Examiner concludes that this testi-mony amounted to a statement by Burchfield that union members werein fact given preference.We are not convinced that the Trial Ex-aminer correctly gauged the true import of Burchfield's testimony.It could well be, in view of the language in which the question wascouched, and particularly in light of his other testimony and that ofConverse, that Burchfield was merely indicating what he personallywould like to do and not what actually was done.Furthermore, evenifwe were to adopt the Trial Examiner's interpretation of Burch-field's testimony in this regard, we are not prepared to find a dis-criminatory practice based upon an isolated statement of this typewithout at least some evidence of the practice to support it.eUpon the basis of the record as a whole, we reverse the Trial Ex-aminer's finding that the Respondent Company and the RespondentUnions violated the Act by agreeing to and making an unlawful hiringarrangement.2.The Trial Examiner found, and we agree, that Lightfoot wasdischarged by the Respondent Company at the request and demandof the Respondent Unions for failure to attend a union meeting onDecember 4, 1949,7 and that by such conduct the Respondent Com-pany violated Section 8 (a). (1) and 8 (a) (3) of the Act, and theRespondent Unions, Section 8 (b) (1) (A) and 8 (b) (2) of the Act.8OrderUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :.I.The Respondent, The Hunkin-Conkey Construction Company,Cleveland, Ohio, its officers, agents, successors, and assigns, shall:A. Cease and desist from :(1)Encouraging membership in Hoisting, Portable, Shovel En-gineers' and Firemen's Local Unions Nos. 18, 18-A, 18-B, 18-C, Inter-national Union of Operating Engineers, AFL, or in any other labororganization of its employees, by discharging any of its employeesor discriminating in any other manner with respect to their hire or8There is no showing here that any nonmember was denied clearance.for a job bythe Unions.IIn making this finding we do not rely upon the Trial Examiner's statement thatbefore discharging Lightfoot,Sheets called Burchfield and secured his approval for hisaction in this regard, as there is nothing in the record to support this conclusion.8SubGrade Engineering Company,93 NLRB 406;American Pipe and Steel Corporation,93 NLRB 54.AlthoughMember Murdockdissented from the Board majority's decisionsin these two cases and would also dissent for the same reasons from the decision withregard to Lightfootin the instant case, he considers himself bound by the majority'sdecisions in the cited cases. THE PUNKIN-CONKEY CONSTRUCTION COMPANY437tenure of employment or any term or condition of employment, exceptas to the extent authorized by Section 8 (a) (3) of the Act.(2) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to refrain fromengaging in concerted activities as guaranteed them by Section 7 of:the Act, except to the extent that such right may be affected by an,agreement requiring membership in a labor organization as a conditionof employment as authorized by Section 8 (a) (3) of the Act.B. Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(1) Offer to Stewart Leroy Lightfoot immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to his seniority or other rights and privileges.(2)Upon request, make available to the Board or its agents, forexamination and copying, all pertinent records necessary to analyzethe amount of back pay due under the terms of this Order.(3)Pcst at its offices in Cleveland, Ohio, and at its Bowerston,Ohio, job site, copies of the notice attached hereto marked "AppendixA." 9Copies of said notice, to be furnished by the Regional Directorfor the Eighth Region, shall, after being duly signed by the Re-spondent Company's representative, be posted by it immediatelyupon receipt thereof and be maintained by it for at least sixty (60)consecutive days thereafter, in conspicuous places, including all-placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent Company to insure that said notices arenot altered, defaced, or covered by any other material.(4) Notify the Regional Director for the Eighth Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.II. Respondent Unions, Hoisting, Portable, Shovel Engineers' andFiremen's Local Union Nos. 18, 18-A, 18-B, 18-C, International Unionof Operating Engineers, AFL, Cleveland, Ohio, and its officers, rep-resentatives, agents, successors, and assigns, shall :A. Cease and desist from :(1) In any manner causing or attempting to cause The Hunkin-Conkey Construction- Company, its officers, agents, successors, andassigns, to discriminate against its employees in violation of Section 8(a) (3) of the Act.(2)Restraining or coercing employees of The Hunkin-Conkey Con-struction Company in the exercise of their right to refrain fromengaging in concerted activities, as guaranteed them by Section 7 of9In the event this Order is enforced by decree of a United States Court of Appeals,there shallbe inserted before the words, "A Decision and Order" the words, "A Decree ofthe United States Court of Appeals Enforcing." 438DECISIONS OF NATIONAL LABOR RELATIONS BOARD-theAct, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized by Section 8 (a) (3) of the Act.B. Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(1)Notify The Hunkin-Conkey Construction Company, Cleveland,'Ohio, and furnish copies to Stewart Leroy Lightfoot, that it has noobjection to his employment'and requests the Respondent Company tooffer him immediate and full reinstatement to his former or substan-tially equivalent position without prejudice to his seniority and otherrights and privileges.(2)Post immediately in conspicuous places in its business officeand wherever notices to its members are customarily posted, copiesof the notice attached hereto marked "Appendix B."'° Copies ofsaid notice, to be furnished by the Regional Director for the EighthRegion, shall, after being duly signed by an official representative ofRespondent Unions, be posted by them immediately upon receiptthereof and be maintained for a period of the least sixty (60) consecu-tive days thereafter in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shall betaken by Respondent Unions to insure that said notices are not altered,defaced, or covered by any other material. .(3)Mail to the Regional Director for the Eighth Region signedcopies of the notice attached hereto as Appendix B for posting, theRespondent Company willing, at its Cleveland, Ohio, offices and at theBowerston, Ohio, job site of the Company, in places where notices to itsemployees are customarily posted.Copies of said notice, to be fur-nished by the Regional Director for the Eighth Region, shall, afterbeing signed as provided in the preceding paragraph of this Order beforthwith returned to the aforesaid Regional Director for posting.(4)Notify the Regional Director for the Eighth Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.III.The Respondents, The Hunkin-Conkey Construction Company,Cleveland, Ohio, its officers, agents, successors, and assigns, and Hoist-ing, Portable, Shovel Engineers' and Firemen's Local Unions Nos. 18,18-A,18-B, 18-C, their officers, representatives, agents, successors, and,assigns shall, jointly and severally, make whole Stewart Leroy Light-foot for any loss of pay he may have suffered by reason of the discrim-ination against him in the manner prescribed in "The Remedy" sectionof the Intermediate Report.30 Seesupra,footnote 9. THE HUNKIN-CONKEY CONSTRUCTION COMPANY439AND IT IS FURTHER ORDERED that the complaint, insofar as itallegesthat the Respondent Company and the Respondent Unions violatedthe Act by agreeing to and making an unlawful hiring arrangement,be, and it hereby is, dismissed.MEMBER REYNOLDS, concurring and dissenting in part :I disagree with reversal by my colleagues of the Trial Examiner'sfinding that the Respondent Company and the Respondent Unionsverbally agreed that the Respondent Company would hire only unionmembers or those who were "cleared" through the Unions' offices. Inmy opinion, there is ample evidence in the record to support the TrialExaminer's conclusion that the parties had entered into this agree-ment, the effect of which was to give preference in employment to unionmembers.Accordingly, I would find, like the Trial Examiner, that bythis conduct the Respondent Company violated Section 8 (a) (1) and8 (a) (3) of the Act and the Respondent Unions violated Section 8 (b)(1) (A) and 8 (b) (2).11Otherwise, I concur in the decision of themajority.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT encourage membership in HozsTING,PORTABLE,SHOVEL ENGINEERS' ANDFIREMEN'SLOCAL UNIONS Nos. 18, 18-A,18-B, 18-C,INTERNATIONAL UNION OF OPERATING ENGINEERS,AFL, or in any other labor organization of our employees bydischarging any of our employees or discriminating in any othermanner in regard to their hire or tenure of employment, or anyterms or conditions of employment, except to the extent authorizedby Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right torefrain from engaging in concerted activities as guaranteed themby Section 7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized by Section 8(a) (3) of the Act.11 Cf.my dissenting opinion in thePacific American Shipowners .associationcase,footnote 4,supra. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to STEWART LEROY LIGHTFOOT immediateand fullreinstatement to his former or substantially equivalent positionswithout prejudice to any seniority or other rights or privilegespreviously enjoyed, and we will make him whole for any loss ofpay suffered as a result of .the discrimination against him.THE HUNKIN-CONKEY CONSTRUCTION COMPANY,Employer.By --------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix BNOTICE TO ALL MEMBERS OF HOISTING, PORTABLE, SHOVEL ENGINEERS'AND FIREMEN'S LOCAL UNIONS Nos. 18, 18-A, 18-B, 18-C, INTER-NATIONAL UNION OF OPERATING ENGINEERS, AFL, OF THE HUNKIN-CONKEY CONSTRUCTION COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT restrain or coerce employees of THE HUNKIN-CONKEY CONSTRUCTION COMPANY, Cleveland, Ohio, its officers,agents, successors, and assigns, in the exercise of their right torefrain from engaging in concerted activities, as guaranteed themby Section 7 of the Act, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Sec-tion 8 (a) (3) of the Act.WE WILL NOT in any manner cause or attempt to cause THEHUNKIN-CONKEY CONSTRUCTION COMPANY, its officers, agents,successors, and assigns, to discriminate against its employees inviolation of Section 8 (a) (3) of the Act.WE WILL make Stewart Leroy Lightfoot whole for any loss ofpay suffered because of the discrimination against him.WE HAvE no objection to the employment of the above-namedindividual, without discrimination, because of his membership ornonmembership in the unions, and without prejudice to hisseniority or other rights and privileges.We have given THE THE HUNKIN-CONKEY CONSTRUCTION COMPANY441HUNKIN-CONKEYCONSTRUCTION COMPANY,Cleveland,Ohio,notice to this effect.HOISTING, PORTABLE, SHOVEL ENGINEERS' ANDFIREMEN'S LOCAL UNIONS Nos. 18, 18-A,18-B, 18-C, INTERNATIONAL UNION OF OP=ERATING ENGINEERS, AFL,Labor Organizations.By ----------------------------------------------(Representative) .(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any, other material.Intermediate ReportSTATEMENT OF THE CASEUpon amended charges duly filed by Stewart Leroy Lightfoot, an individual,the General Counsel, of. the National Labor Relations Board, by the RegionalDirector for the Eighth Region (Cleveland, Ohio), issued separate complaintson July 6, 1950, against The Hunkin-Conkey Construction Company, hereincalled the Respondent Company, and Hoisting, Portable, Shovel Engineers' andFiremen's Local Unions Nos. 18, 18-A, 18-B, 18-C, International Union ofOperating Engineers, AFL, herein called the Respondent Unions, jointly referredto herein as Respondents, alleging that Respondents had engaged in and wereengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and (3), 8 (b) (1) (A), and 8 (b) (2) and Section 2 (6) and(7) of the National Labor Relations Act, as amended, 61 Stat. 136, herein calledthe Act.Copies of the complaints, charges, and notice of hearing thereon weredulyserved upon Respondents.With respect to the unfair labor practices, the consolidated complaint allegesthat Respondent Unions on or about December 5, 1949, had caused Respondent'Company to discharge Stewart Leroy Lightfoot at the request of RespondentUnions for the reason that he failed to attend a union meeting and since De-cember 5, 1949, caused the Respondent Company to fail to, refuse to, and con-tinue to refuse to, reinstate Stewart Leroy Lightfoot to his former or sub-stantially equivalent position or employment.The complaints further allegedthat the Respondent Company as a member of and through the Ohio ContractorsAssociation, on or about July 15, 1949, and again on or about January 16, 1950,entered into and at all times thereafter has maintained in effect contracts withthe Respondent Unions, providinginter aliathat the Respondent Company shouldand would give preference to Respondent Unions' members in filling job open-ings ; that since on or about July 15, 1949, and continuously to date, said Respond-ents have so interpreted and administered the contracts, referred to above, as togive preference to union members in filling job openings and to require allemployees to be and remain union members or to obtain clearances from Re-spondent Unions in the form of work permits or otherwise as a condition ofemployment ; and that by such conduct the Respondents did interfere with.restrain, and coerce the rights of thet Respondent Company's employees in the 442.DECISIONS OF NATIONAL LABOR RELATIONS BOARDexercise of the rights guaranteed them by -Section 7 of the Act; and that thisconduct on the part of the Respondents was violative of Section8 (a) (1) and(3) and Section 8 (b) (1) (A) and (2) of the Act. The Respondent Companyand the Respondent Unions filed their respective answers on July 14, 1950. Intheir answers the Respondents admit certain.factual allegations, suchas regardscommerce, but denied the commission, of any unfair labor practices.Pursuant to notice and order consolidating.cases, a hearing was held at Akron,Ohio, on July 24 and 25, 1950, before the undersigned Trial Examiner, dulydesignated by the Chief Trial Examiner. The General Counsel and theRespond-ents were represented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introdue'evidence bearing on the issues was afforded all parties.On the first day of the hearing the General Counsel offered in evidence thesecond amended charges to be attached to both complaints.Each charge allegedthat the Respondents had engaged in unfair labor practices by entering into thecontracts described above, and in their interpretation as regards the hiring andreferral of only union members to the Respondent Company for employment. Atthe time the General Counsel offered the charges in evidence he served each ofthe parties with a copy of the charge. Counsel for the Respondents objectedto their admission in evidence on the following ground : (1) That neither theoriginal charge filed December 9, 1949, nor the amended charge, filed April 28,1950, set forth any allegation as regards said contracts; (2) that the methodand manner of service was improper since it was made during the course of thehearing, and was not timely and proper as required in Section 203.14 of theBoard'sRules and Regulations.; and (3) that under the Act and theBoard's Rules and Regulations a charge must set forth "clear and concise state-ment of the facts constituting the alleged unfair labor practices...." The under-signed refused to admit the second amended charges in evidence on the followinggrounds: (1) Because they were surplusage in that since the original chargeswere timely filed, and the alleged. unfair labor practices set forthin the secondamended charges occurred less than 6 months before the original charge was fileditwas unnecessary in view of the Board's policy as enunciated in theCatheyLumber Companycase, 84 NLRB 157;' (2) proper procedure in such situationsordinarily is by way of amendment but where as here the complaintsallegedthe allegations continued in the second amended charges and theRespondents in,their answers denied said allegations therein, the issues were raised and thefiling of such charges at this late date could serve no useful purpose.At the close of the General Counsel's case in chief he moved to amend thecomplaint in Case No. 8-CA-307, as follows :...to amend paragraph 4 by eliminating the original wording andsubstituting this wording :Respondent on or about June, 1949, entered into and at all times there-after has maintained in effect an arrangement or practice withsaid unionsproviding, inter alia, that the respondent would and should give preferenceto union members in filling job openings.... as to paragraph 5 of the same complaint 8-CA-307, that since on orabout July 15, 1949, and continuously to date, said unions and the respondenthave so interpreted and administered the arrangement and practice referredto in paragraph 4 above as to give preference to union members in fillingjob openings and to require all employees to be and remain unionmembers' SeeStokelyFoods,Inc.,91 NLRB 1267.e THE HUNKIN-CONKEY CONSTRUCTION COMPANY443or to obtain clearances from said unions in the form of work permits orotherwise as a condition of employment.The General Counsel also moved to amend the complaint in Case No. 8-CA-35in paragraphs 4 and 5 as follows :Respondents on or about July 15, 1949, entered into and at all timesthereafter have maintained in effect and [sic]. or arrangement or practicewith-the company providing, inter alia, that the company should and wouldgive preference to union members in filling job openings.Paragraph 5: "That since on or about July 15, 1949, and continuouslyto date respondents and the company have so interpreted and administeredthe arrangement or practices referred to in Paragraph 4 above as to givepreference to union members in filling job openings and to require all em-ployees to be and remain members or to obtain clearance from said re-spondents in the form bf work permits or otherwise as a condition ofemployment.The above motions were granted by the undersigned. Counsel for the Re-spondents then moved to strike the above paragraphs 4 and 5 from the originalcomplaints and as now amended. The undersigned granted the motion to thisextent : Paragraphs 4 and 5 were ordered stricken from the original complaints,but denied the motion insofar as the complaints as now amended are concerned.Counsel for the Respondents, then moved to amend the answers to the com-plaints to deny the allegations made by the General Counsel in his amendedcomplaints.The motion was granted by the undersigned.At the conclusion of the General Counsel's case, counsel for the Respondentsmoved to dismiss the complaints as amended on the grounds: (1) That no propercharge had been filed with the complaints setting forth in clear and conciselanguage grounds for the allegations in the complaints; and (2) that the GeneralCounsel had failed to prove by reliable, probative, and substantial evidence theallegations in the complaints as amended.Ruling on the motion was reservedby the undersigned. It is hereby denied.In his oral argument and in fact throughout the hearing herein (as indicatedabove), counsel for the Respondent vigorously contended that the allegations inthe complaints as amended relative to the agreements between the RespondentCompany and the Respondent Unions were not based on a proper charge, andthat said complaints therefore should be dismissed as far as these allegationsare concerned because they are barred by the provisions of Section 10 (b) ofthe Act.Counsel for the Respondents predicated his position on the fact thatneither the original charges nor the amended charges set forth any statementsrelative to the agreements between the Respondent Company and the RespondentUnions in this regard, and that since the alleged unfair labor practices that areset forth in the complaints occurred more than 6 months before the Respondentswere apprised of said alleged unfair -labor practices, hence Section 10 (b) isapplicable and that for this reason said allegations in both the original com-plaints and as amended at the hearing should be dismissed as a matter of law.2The undersigned rejected the Respondents' contentions as regards the aboveand reiterates his position at this time.The undersigned is convinced and findsthat there is no merit in the Respondents' contention that Section 10 (b) isapplicable to the complaints as amended because the charges and amended2 Seesuprain this section of the Intermediate Report that sets forth the rejection ofthe two second amended charges offered in evidence by the General Counsel at thebearing herein. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharges did not mention the allegations in the complaints as regards the agree-ments between the Respondent Company and the Respondent Unions. Suffice itto say that since . the original charge was filed on December 9, 1949, and thealleged unfair labor practices with which we are concerned occurred on or aboutJuly 15, 1949, they were well within the 6-month period and hence the limitationset forth in Section 10 (b) does not apply in view of the Board's decision intheCathey Lumber Companycase, 86 NLRB 157. In that case the Boarddiscussed at length Section 10 (b) and held in substance that an unfair laborpractice finding may be based upon any conduct which occurred within a 6-monthperiod before the filing of the charge even though the charge does not specificallyset forth such conduct, where the complaint which issues pursuant to the chargealleges the conduct as an unfair labor practice.The function of a charge hasbeen well stated by the Supreme Court in theIndiana and Michigan ElectricCompanycase, 318 U. S. 9, at page 18, wherein tite Court speaking through Mr.Justice Jackson said,inter alia:The charge is not proof, it merely sets in motion the machinery of aninquiry when a Board complaint issues the question is only the truth ofits accusations.The charge does not even serve the purpose of a pleading.Dubious character, evil or unlawful motives, or bad faith of the informercannot deprive the Board of its jurisdiction to conduct the inquiry.At the close of the hearing the General Counsel moved to have the pleadings-conform to the proof as to minor matters such as names, dates, and the like.Themotion was granted by the undersigned without objection.Counsel for all the parties argued orally before the undersigned.Briefs.were submitted by all the parties to the undersigned on various dates betweenSeptember 29 and October 4, 1950, and have been carefully considered by him.Upon the entire record in the case and from observation of the witnesses, they.undersigned makes the following :FINDINGS OF FACTI.THEBUSINESS OF RESPONDENT COMPANYThe Hunkin-Conkey Construction Company is and has been at all timesmaterialherein an Ohio corporation with its principal offices located at Cleveland, Ohio,engaged in. carrying on a general contractual business for all types of heavy-construction in Ohio, Pennsylvania, New York, and various other States of theUnited States.The Respondent Company in the course and conduct of its business operations,annually purchased, delivered, and transported in interstate commerce rawmaterials having a value in excess of $2,000,000, from outside the States whereinits particular operations are in progress.The value-of its contracts for con-struction operations in various States of the United States during the past12-month period were in excess of $5,000,000.The Respondent Company concedes and the undersigned finds that it is engagedin commerce within the meaning of Section 2 (5) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDHoisting, Portable, Shovel Engineers' and Firemen's Local Unions Nos. 18,18-A, 18-B, 18-C, International Union of Operating Engineers, AFL, are labororganizations within the meaning of the Act. THE HUNKIN-CONKEY CONSTRUCTION COMPANYIII.THE UNFAIR LABOR PRACTICES445A. The agreement between the Respondents and their interpretation and practicein carrying out the terms of said agreementIn the spring of 1949, the Respondent Company entered into a contract withthe Pennsylvania Railroad Company to relocate its main line near Bowerston,Harrison County, Ohio.4Shortly thereafter C. N. Burchfield, business agent forLocals 18, 18-A, 18-B, and 18-C, whose headquarters are in Canton, Ohio, ap-proached Mr. Hunkin, president of the Respondent Company, and a Mr. Robert-son, an official of the Company, and offered the service of Local 18 in supplyingmen for the Bowerston job. Robertson advised Burchfield that if they neededmen they would call upon the Union to furnish them. Thereafter, Paul Sheets,the master mechanic on the Bowerston job, regularly called the Union for men.Sheets was in actual charge of the men working on the job and had full authorityto hire and fire.There is no dispute as to his supervisory status. Sheets wasand is a member of Local 18, and at the time of the hearing had been such for.more than 10 years.The evidence adduced at the hearing clearly shows that there was no writtenagreement between the Respondents as regards the preferential hiring of unionmembers.On the other hand, however, there is substantial evidence in therecord that there was an "agreement" or "arrangement" between the Respond-Unions' office in Canton, Ohio.The practice was for the Union to issue referralor work order "slips" to their members who were on its "out of work" list andsent them to the Bowerston job when a request for employees was made to it bysupervisors employed at the job site.Moreover, there is substantial evidencein the record that applicants for employment at the job site were required toclear through the Union before they would be given employment. This is evi-denced by the credible testimony of witness McElhaney, and the admissions ofBuchfield, the Union's business agent, and Paul Sheets, master mechanic at thejob site .for the Respondent Company.Their testimony in this regard will beset forth in detail hereinafter.Burchfield testified that while applications for employment by nonmemberswere accepted at the Union's office in Canton, Ohio, union members were naturallygiven preference.An example of this practice is well illustrated by the factthat of the 127 employees furnished by the Union to the Respondent Companyfor its Bowerston job, only 7 were nonmembers, or about .055 percent. The recordis silent as to who these 7 employees were or to what jobs they were assigned.Itmay well be that they were assigned to menial jobs, such as laborers andthe like, and not to the skilled crafts which employees constituted the bulk of theUnion's membership.James L. Erwin,vice president and secretary of the Respondent Company,testified credibly that employees were hired through the Union because it was the"general source of supply."His testimony in this regard was as follows:The findings of fact herein are based on the credited and uncontradicted testimony ofwitnesses called by both the General Counsel and the Respondents.* The record shows that some witnesses placed Bowerston in Carroll County, and othersinHarrison County.The official highway department map of the State of Ohio showsit to be near or on the county line.However,the record shows that the actual construc-tion work was in Carroll County.As will be shown hereinafter,the location of the jobhas an important bearing on the issues involved herein. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Do you know how it happens that the Operating Engineers Local 18,18-A, 18-B and 18-C, through their Canton office furnished you 127 men onwork referral orders that were stipulated here in the hearing yesterday?A. That's the general source of the supply, and they knew that we werelooking for men and they sent them down. It is the same as the employmentbureaus.We call them up and ask them for men. They give them a slip,and they are sent to us to either accept or reject.Q. Do you know whether or not you made any arrangements to notify themof any specific job openings?A. That being one of the sources of supply when we were inneedof help,we would undoubtedly contact them. Probably we neededengineers,me-chanics, thesame as whenwe call upon a supply house if we wanted lumber.We call them.Trial Examiner SHAW. You are now referring to Local 18?Mr. MARTIN.18, 18-A, and 18-B through their Canton office.TrialExaminerSHAW. Let us get this clear. You not only contactedthem, you also contacted the Bureau of Unemployment, is that correct?The WITNESS. I wouldn't say in this case.We do that; we call all thesources.Sheets testified at the hearing herein that while it was 'customary to callthe Union for men when jobs were available, he nevertheless was not requiredto do so and in fact did hire nonunion members at the job site without con-sulting the Union, and cited three instances.Of the three he personally hired,two were already on the job working as laborers. when he took charge of theoperations, and the third was an employee who came out to the job and askedfor work, and was hired as a truck driver. On direct examination he testifiedthat he never at any time, while master mechanic on the Bowerston job, re-quired applicants for employment to go to the Union's office in Canton, Ohio,and secure a referral slip from the Union as a prerequisite for employment.On the other hand Sheets in an affidavit given one Greisbach, a field examinerfor the Board on February 14, 1950, made statements contrary to his testimonyon direct examination.Following excerpt from his affidavit is set forth hereinbelow :AFFIDAVITI,Paul Sheets, living at Route 3, Wooster, Ohio, after being duly sworn,depose and voluntarily state :I am employed as a master mechanic by the Hunkin-Conkey ConstructionCompany at its job site near Bowerston, Ohio, where it is engaged in arailroad relocation for the Pennsylvania Railroad. I am in charge of allhiring and firing of operators on the job.My immediate superior is Mr.Bartle, superintendent of the job.When we need a new operator employee, I contact the Canton office ofLocal 18, District 7, International Union of Operating Engineers and tellthem what type of employee we need. They contact someone with the re-quired job qualifications and is§ue him a work order and send him to thejob site.The man reports to me and I take him to the company office andhave him put on the company payroll.I am a rank and file member of the union and got my present job inthe same manner last June, when the Bowerston job started.Harry McElhaney, a witness called by the General Counsel, testified thatsometime, in the latter part of November 1949, he went to the Bowerston job THE HUNKIN-CONKEY CONSTRUCTION COMPANY447and asked Sheets for a job. Sheets told him that he was not hiring any menand that the Company "get all their men out of the union hall in Canton.'!McElhaney was a member of the Union and went to Canton to see Burchfield,the Union's business agent, about the Bowerston job.Burchfield told him thatthere were no jobs available at the time and requested that he leave his addressand telephone number so that he could get in touch with him as -soon as a jobwas available.A few days later Burchfield called McElhaney and requestedthat he come to the union hall and get a "work order" and report to Sheets forwork on the Bowerston job.McElhaney did so, and Sheets put him to work.At the time McElhaney reported to Sheets he told him that Burchfield said thathe (McElhaney) was to work on the morning shift the first day and thereafter on:the afternoon shift so that he could ride back and forth to work with his brother-in-law, Lightfoot.Sheets told him that this arrangement was all right. On,the second day he reported for the afternoon shift, but there was no tractorfor him to operate, and he was assigned to work in the tool shed. At the endof the shift, Sheets told him to report the next day on the morning shift, and towork there until he could find a place for him on the afternoon shift. .McElhaney impressed the undersigned as an honest and forthright witness.Sheets on the other hand was at times evasive in his testimony, especiallyon cross-examination, and on several instances reluctantly changed his testi-mony as regards the practice of the Respondents in the employment of em-ployees for the Bowerston job.Moreover his testimony, particularly on directexamination, and on cross-examination as well, is at variance with the state-ments given the Board's field examiner in his affidavit dated February 14, 1950.Consequently the undersigned credits McElhaney's testimony and discreditsthat of Sheets in this regard.The close relationship between the Respondent Company and the Union isbest illustrated by the circumstances surrounding the discharge of StewartLightfoot which will be set forth in detail hereinafter.Conclusions Regarding the Existence of an Agreement and Its Legal Effect Underthe ActIt is well settled that the Act does not require contracts' between employersand labor organizations to be in any particular form, or that they be reducedto writing c It is a matter of common knowledge to those engaged in the fieldof labor relations that in the building and construction trades verbal agree-ments between employers and labor organizations are quite common, and thatthis practice is prevalent throughout the country.This is particularly trueas regards wages, hours, and union security.In the considered opinion of the undersigned, and upon the record as a whole,the undersigned is convinced and he so finds that there was a verbal "under-standing" between the Respondents as regards wages, hours, .and preference foremployees who were members of the Respondent Unions. Thisnot only isevidenced by the findings made above but by the circumstancessurroundingLightfoot's discharge which will be set forth in detail hereinafter. The Re-spondent Company consistently either referred applicants for jobs to the Re-spondent Unions for clearance or requested that the Union select from its out-of-work roster employees when they were needed on the job. As indicated andfound above, 120 of the 127 employees who were cleared through Local 18's.6SeeN. L. R. B. V. Scientific Nutrition Corporation;180 F. 2d 447, 449 (C. A. 9) ;Von's Grocery Company;91 NLRB 504. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffices in Canton, Ohio, were union members. Of the remaining 7 employees,3 or 4 later became members of the Union.Under the circumstances found above the undersigned finds that the Respond-ent Company and the Respondent Unions verbally agreed that the RespondentCompany would hire only union members or those who were "cleared" throughLocal 18's Canton, Ohio, office.By such conduct and by carrying out the termsof said "agreement" or arrangement, both of the Respondents herein violatedthe Act.The Board has held in a number of cases that a contract either written orverbal under which union members rnare given preference for available jobs isviolative of the Act, and goes beyond the permissible union shop provided forunder Section 8 (a) (3) of the Act. The theory of the Board is that suchprovisions as found herein impose a restraint on employees desiring to refrainfrom union activities within the meaning of Section 7 of the Act and thatemployers parties to such agreements have violated Section 8 (a) (1) and 8(a) (3) of the Act. The Board has also held that the effect of such agreementsIs to coerce employees into becoming and remaining members of the union.The Board has also held that parties to such agreements have by entering intoagreements according preference in employment to members of a union and bycarrying out such agreements by actually giving preference in employment tounion members,have violated the Act. Accordingly the undersigned finds that bysuch conduct the Respondent Company violated 8 (a) (1) and 8 (a) (3) of theAct and the Respondent Unions 8 (b) (1) (A) and 8 (b) (2) of the Act.6.B. The, discriminatory discharge of Stewart Leroy LightfootLightfoot was employed by the Respondent Company sometime during the firstweek of November 1949. He was referred to the job by Burchfield, the RespondentUnions' business agent.At that time Lightfoot had been a member of the Unionsince 1941.. And as an operator he worked ordinarily on "dozers" and "scoops."Lightfoot like the majority of the employees on the Bowerston job lived in theCanton and Massillon, Ohio, area, which is approximately 55 miles from the jobsite.Due to this geographical situation it was difficult for the employees to getto and from the. job.As a result of this situation and the further fact thathousing facilities near the job site were practically nonexistent, numerousgrievances arose between the employees and management. The resulting tensionand unrest became so serious that the Respondent Company requested Burchfieldto go to the job site and see what could he done to correct the situation. InSeptember 1949 Burchfield went to the job site and after consultation with man-agement a number of grievances were settled. Sometime in November 1949tension and unrest again developed, and Burchfield together with his assistantagain met with officials of management at the job site. The situation by thattime was getting serious, and the parties agreed that a meeting of all employeeson the job and representatives of management was necessary. The idea was thatthe aggrieved employees would be asked to "air" their grievances and managementrepresentatives state to the employees their position, and for. all concerned toattempt to work out a solution of the problem. It was agreed by the parties thatBurchfield would draft a letter to each employee on the job, and that Paul Sheets,the Respondent Company's master mechanic, would personally deliver to eachemployee mimeographed copies of Burchfield's letter.Burchfield drafted the° SeeInternationalLongshoremen'sandWarehonsernen.'sUnion andWaterfrontEmployeesof the PacificCoast, 90. NLRB 1021;National Union of MarineCooksandPacific ShipownersAssociation,90 NLRB 1099. - See also NewYork State EnnplogersAssociation,Inc., and RedStar Express Linesof Auburn,Inc.,93 NLRB 127. THE HUNBIN-CONKEY CONSTRUCTION COMPANY449followingletter, and Sheets in accordance with the aboveagreementpersonallydeliveredcopies to each employee on the job.INTERNATIONAL UNION OF OPERATINGENGINEERSC. N. BURCHFIELD,District Representative, 803 W. Tuscaraavas Ave., Canton 2,Ohio.CANTON, OHIO,Nov. 28, 1949.DEAR SIR AND BROTHER : This is to notify you that a meeting is being calledof all members of the Operating Engineers who are employed on the Hunkin-Conkey job at Bowerston, Ohio.'This meeting is for the purpose of discussing the working conditions, andeverything else which in the slightest degree effects the operation andprogress of this fob.Do not mistake this as a request that you attend this meeting.We expectto see every man who is working on this job at the meeting, and a roll callwill be taken to determine just who are absent and who are present.The meeting is called for 1: 30 P. M. Sunday afternoon, December 4th., at803 West Tuscarawas St., Canton, Ohio.Do not fail to attend.Fraternally yours,(S)C. N. Burchfield,C. N. BURCHFIELD,(S)Chas. N. Rutherford,CHAS. N.RUTHERFORD,Representatives, I. U. 0. E. Local #18, District 7.CNB:CNR: Ale. e. i. u. # 72-AFLAt the time Sheets delivered the letters he told several of the employees thatthey were expected to attend the meeting and that the letter was "self-explana-tory."The meeting was held as scheduled at the AFL hall in Canton, Ohio, on theafternoon of December 4, 1949. Present as representatives of the Respondentand Rutherford represented the Respondent Unions.Shortly after the meeting opened, Rutherford took a roll call of those present,and as a result it was found that all but five of the employees were present.Burchfield, who was in charge of the meeting, told Sheets in substance that hewas to discharge all employees who were not present at the meeting unless theyhad "a damn good excuse" for not so doing. He also told Sheets that this was"an order"and he expected him to carry it out. Burchfield's remarks to Sheetswere made in open meeting and heard by those present. Sheets admitted at thehearing herein that Burchfield made the above statement to him.He alsoexecuted an affidavit before one of the Board's field examiners wherein he alsostated that Burchfield gave him instructions to fire all employees who were notpresent at the meeting.During the course of the meeting numerous grievances were "ironed out" andone man, McElhaney, who had been discharged by Sheets for not reporting to theoffice and informing the Respondent Company that he was ill and unable to cometo work.At the meeting it was found that he had attempted to get in touch withthe office but was unable to do so. Burchfield then told him to go back to the joband go to work. 450DECISIONSOF NATIONALLABOR RELATIONS BOARDThe next morning,December 5, 1949, Sheets came to Lightfoot and asked hintwhy he did not attend the meeting.'Lightfoot told Sheets it was none of hisbusiness.At quitting time Sheets handed Lightfoot his check and dischargedhim.Lightfoot asked for his separation slip, and he was instructed to go to theoffice for it.On the slip the reason given for his separation from the RespondentCompany's employment was "union dispute."Before discharging Lightfoot,Sheets called Burchfield and secured his approvalfor his action in this regard.Bartle, the Respondent Company's superintendent,also approved Sheets' discharge of Lightfoot.Sheets' version of the discharge was that Lightfoot,in answer to his query asregards his absence from the meeting,said "It is none of your damned business,"and that he considered the remark"snotty," and that this was the reason forhis summary action in this regard.Sheets also advanced two or three otherreasons for Lightfoot's discharge at the hearing herein,all of which, in theconsidered opinion of the undersigned,are so trivial and unrealistic that hefinds them to be wholly without merit.Following his discharge Lightfoot went to the Respondent Unions' office inCanton, Ohio,on December 8, 1949, and filled out an"out of work slip."Thenext day, December 9, 1949, he went to the offices of the Board in Cleveland, Ohio,and filed unfair labor practice charges against the Respondents herein.On February 13, 1950, Burchfield called at Lightfoot's home in Massillon, Ohio,and informed him that he had a job for him near Cadiz, Ohio. Lightfoot, atthat time, could not take the job because his car was in the garage for repairand no other satisfactory transportation was available.On February'21, 1950,Burchfield called Lightfoot and told him that the job at Cadiz was stillopen andthat he could have it.By this time Lightfoot's car wasin running order and heaccepted it, and at the time of the hearing herein he was still working on this job.At the hearing herein Charles Rutherford, office manager of the RespondentUnions' offices in Canton, Ohio, testified that the Respondent Unions, throughhis office, on several occasions called Lightfoot and offered him jobs on severalprojects, but that he either refused to take the jobs or they were unable to getin touch with him or members of his family at his home. Lightfoot and his wifedenied Rutherford's testimony in this regard in its entirety,and testified thatthe only official of the Respondent Unions who contacted him abouta job wasBurchfield, who came to his home on February 13, 1950. Their testimony in thisregard is buttressed by the fact that Rutherford testified that he called Lightfooton December 8 or 9, 1949,and offered him a job, and that he refused to acceptit.The uncontradicted and credible testimony in the record is to the contrary.The testimony of Lightfoot and Burchfield and the documentary evidence in therecord clearly refutes Rutherford's testimony in this regard.The record isclear that on December 8, 1949, Lightfoot was in the Unions' office in Canton,Ohio, and met with Burchfield.At the same time he made out an "out of work"form.On December 9, 1949, lie spent the day in the Board's office in Cleveland,Ohio, and filed charges against the Respondents herein.Moreover, Rutherford'stestimony in other regards is at variance with that of Burchfield,Sheets,Me-Elhaney, and Greene, as to what transpired at the meeting on December 4, 1949.For example, he denied that certain events occurred at that meeting which all ofthe above witnesses testified did occur,and that Rutherford was present through-out the meeting and actively participated in it. In such a state of the record theundersigned credits the testimonyof Lightfootand his wife in this regard anddiscredits that of Rutherford in its entirety,and finds that the RespondentUnions did not contact Lightfoot about a job until February 13, 1950.'All of the absent employees but Lightfoot had good excuses for missing the meeting. THE HUNKIN-CONKEY CONSTRUCTION COMPANY451Counsel for the Respondents at the hearing and in his brief contended in sub-stance that since the meeting on December 4, 1949, was informaland not aformal union meeting that the Respondent Unions should not be held responsiblefor Lightfoot's discharge, and that by the salve token neither is the RespondentCompany.The undersigned is convinced and finds that this contention is with-out merit. In the. first place the record clearly shows that Burchfield,' theUnions'businessagent, completely dominated the meeting, and ordered Sheets,the master mechanic for the Respondent Company, to "fire" all those employeeswho did not attend the meeting unless they had a "damn good excuse" ; secondly,the Respondent Company through Sheets, with the approval of SuperintendentBartle, acquiesced in and carried out Burchfield's demands in this regard by dis-chargingLightfoot:Concluding FindingsIn view of the foregoing findings and upon the record as a whole the under-signed is convinced and he so finds that Stewart Leroy Lightfoot was dischargedby the Respondent Company at the request and demand of the Respondent Unionsfor failure to attend a union meeting on December 4, 1949. Such conduct isclearly violative of Section 7 of the Act which providesinter aliathat employeesmay engage in union activities or refrain from doing so.The undersigned isconvinced for reasons set forth above that the meeting of December 4, 1949, wasa union meeting.Without question such meetings are "concerted activities"within the meaning of the Act, and no lengthy dissertation in this regard is eithernecessary or desirable herein.Lightfoot chose to exercise his statutory rightto refrain from engaging or participating in the union meeting.His decisionin, this regard is a protected activity and neither the Respondent Company northe Respondent Unions have a legal right to penalize or discriminate against himfor exercising the rights guaranteed him by Section 7 of the Act .8By the conduct described hereinabove the Respondent Company violated Sec-tion 8 (a) (1) and 8 (a) (3) of the Act, and the Respondent Unions, Section 8(b) (1) (A) and 8 (b) (2) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCPThe activitiesof the Respondents set forth in SectionIII, above,occurring inconnectionwith the activitiesof the Respondent Company described in SectionI,above, have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the.free flow of commerce.V. THE.REMEDYHaving found that Respondents, and each of them, have engaged in unfairlabor practices, it will be recommended that they cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.The undersigned has found above that the Respondents herein entered intoa verbal understanding or agreement sometime in May 1949, whereby employeemembers of the Respondent Unions were to be given preference in hiring em-ployees for the Respondent Company's Bowerston, Ohio, job, and by such conductinterfered with, restrained, and coerced its employees in the exercise of therights guaranteed them by Section 7 of the Act. It will therefore be recom-mended that the Respondents herein cease and desist from giving any and alleffect to said agreement, arrangements, or "understanding."a SeeH.M. Newman,27 LRRM 1463.961974-52-vol. 9 5-20 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned has found that Respondent Company has discriminated withregard to the hire and tenure of employment of Stewart Leroy Lightfoot, andhas interfered with, restrained, and coerced him in the exercise of the rightsguaranteed by Section 7 of the Act. It will be recommended that RespondentCompany offer him immediate and full reinstatement to his former or sub-stantially equivalent position without prejudice to his seniority and other rightsand privileges.The undersigned has further found that Respondent Unions have caused Re-spondent Company to discriminate with regard to the hire and tenure of em-ployment of Stewart Leroy Lightfoot.. Accordingly, it will be recommended thatRespondent Unions notify the Company in writing that they have no objectionto his employment, and that they request the Company to offer him immediateand full reinstatement to his former or substantially equivalent position with-out prejudice to his seniority and other rights and privileges.Itwill be further recommended that Respondents jointly and severally makewhole Stewart Leroy Lightfoot for, any loss of pay he may have suffered byreason of the discrimination against him by the payment to him of a sum ofmoney equal to the amount he would normally have earned as wages from thedate of the discrimination against him to the date of the offer of reinstatementless his net earnings during such period.Said loss of pay shall be computed onthe basisof each separate calendar quarter or portion thereof during the periodfrom the date of Respondents' discriminatory action to the date of a properoffer of reinstatement.F.W. Woolworth Company,90 NLRB 289, and Cen-Tennial Cotton Gin Company,90 NLRB 345.As it would be unequitable to Respondent Unions to permit the amount of theirliability to increase despite the possibility of their willingnessto cease pastdiscrimination in the event Respondent Company should fail to offer reinstate-ment to him under the recommended order, the undersigned will provide thatRespondent Unions may terminate their liability for further accrual of back payby notifying Respondent Company in writing that they have no objection to thereinstatement of Stewart Leroy Lightfoot, as provided hereinabove, and it isrecommended in that event, that Respondent Unions shall not thereafter beliable for any back pay accruing after 5 days from the signing of such notice.Absent such notification, it is recommended that Respondent Unions shall re-main jointly and severally liable with Respondent Company for all back pay thatmay accrue,Pinkerton's National Detective Agency, Inc., et at.,90 NLRB 205.In order to insure expeditious compliance with the recommended back-pay andreinstatement order, it is likewise recommended that Respondent Company beordered, upon reasonable request, to make all pertinent records available to theBoard or its agents.F.W. Woolworth Company, supra.Upon completion of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.The Respondent Company, The Hunkin-Conkey Construction Company, isengaged in commerce within the meaning of Section 2 (6) and (7) of the Act.2.Respondent Unions, Hoisting, Portable, Shovel Engineers'and Firemen'sLocal Unions Nos. 18, 18-A, 18-B, and 18-C, International Union of OperatingEngineers, AFL, are labor organizations within the meaning of the Act.3.By entering into, being party to, and participating in the enforcement ofan agreement, arrangement, or "understanding" which requiredit to discrimin-ate in favor of members of the Respondent Unions, the Respondent Company,The Hunkin-Conkey Construction Company, hasengaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) and 8 (a) (3)of the Act. KENTUCKY SYNTHETIC RUBBER CORPORATION4534.By entering into, being a party to, 'and participating in the enforcement of:an agreement,arrangement,or "understanding,"which required the RespondentCompany to discriminate in favor of its members,thereby attempting to causethe Respondent Company to discriminate against employees and prospectiveemployees and to encourage membership in the Respondent Unions in violationof Section 8 (a) (3) of theAct, theRespondent Unions have engaged in andare engaging in unfair labor practices within the meaning of Section 8 (b) (1)(A) and b(b) (2) of the Act.5.By discriminatingwith respect to the hire and tenure of 'employment ofStewart Leroy Lightfoot,and therebyencouragingmembership in RespondentUnions,the Respondent Company has engaged in and is engaging in unfair laborpracticeswithinthe meaningof Section S (a) (3) and 8(a) (1) of the Act.6.By interfering with, restraining,and coercing the employees in the exer-cise of the rights guaranteed in Section 7 of the Act,Respondent Company hasengaged in and, is engaging in unfair labor practices within the meaning ofSection 8(a) (1) of the Act.7.By causing the Respondent Company to discriminate in regard to the hireand tenure of employment of Stewart Leroy Lightfoot in violation of Section8 (a) (3) of theAct, the Respondent Unions have engaged in and areengagingin unfairlabor practiceswithin the meaning of Section 8(b) (2) of the Act.S.By restraining and coercing employees of Respondent Company in the exer-cise of therights guaranteedby Section 7 of the Act,Respondent Unions haveengaged in and are engaging in unfair labor practices within the meaning of Sec-tionS (b) (1) (A) of the Act.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]KENTUCKY SYNTHETIC RUBBER CORPORATIONandDISTILLERY, RECTI-FYING AND WINE WORKERS' INTERNATIONAL UNION OF AMERICA,AFL; PIPE FITTERS LOCAL UNION #522, UNITED ASSOCIATION OFJOURNEYMAN AND APPRENTICES OF THE PLUMBING AND PIPE FITTINGINDUSTRY OF THE UNITED STATES AND CANADA, AFL; GENERALDRIVERS, WAREHOUSEMEN AND HELPERS LOCAL UNION #89, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, AFL; UNITED RUBBER, CORK,LINOLEUM AND PLASTIC WORKERS OF AMERICA, CIO; LODGE #681,INTERNATIONAL ASSOCIATION OF MACHINISTS ; PAINTERS LOCAL # 118,PAINTERS, DECORATORS AND PAPERHANGERS OF AMERICA, AFL; ANDFALLS CITIES CARPENTERS DISTRICT COUNCIL, THE UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL, PETITIONERS.Cases Nos. 9-RC-1120, 9-RC-1121, 9-RC-1131, 9-RC-1167, 9-RC-1170,9-RC-1173, and 9-RC-1186. July X3,1951Decision, Order,and.Direction of ElectionsUpon separate petitions duly filed, a consolidated hearing was heldbefore Joseph A. Butler, hearing officer.The hearing officer's rulings95 NLRB No. 55.